Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 03/10/2020.
Claims 1-18 are pending.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 05/22/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
6.	Regarding independent claims 1, 7 and 13, these claims indicate that a parameter table comprises: (1) “an index value associated with an input value on one side of a median in a domain of the non-linear function”, and (2) “ a parameter value corresponding to the index value”, and does not comprise “ an index value associated with an input value on the other side of the median and a corresponding parameter value”. While it is clear that the parameter value only covers one side of the median and not both, it is not clear what constitutes “a corresponding parameter value” because this parameter value either constitutes the left side of the median or the right side of the median and not both and it does not comprise other corresponding parameter value, which, in a sense, makes it looks like the parameter(s) do(es) come in pairs. Further clarification is recommended.
7.	The dependent claims 2-6, 8-12 and 14-18 of the instant application is rejected for fully incorporation the errors of their respective base claims by dependency.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
05/07/2021

/HUNG D LE/Primary Examiner, Art Unit 2161